UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                                                                 FILED
_________________________________________                                         JUN 30 2020
                                          )                                 Clerk, U.S. District & Bankruptcy
KELLY MILLER,                             )                                 Court for the District of Columbia
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                 Civil Action No. 20-1736 (UNA)
                                          )
FACEBOOK, INC.,                           )
                                          )
                  Defendant.              )
_________________________________________ )


                                 MEMORANDUM OPINION
       This matter is before the court on Plaintiff’s application to proceed in forma pauperis, her

pro se complaint, and a motion for injunctive relief. The Court will GRANT the application and

DISMISS the complaint.

       Plaintiff alleges that Defendant will deny her access to her Facebook page and profile if

she does not present some form of a government-issued identification. She purports to bring this

action under the Privacy Act, see 5 U.S.C. 552a, and demands, among other relief, a voting seat

on Defendant’s Board of Directors and an award of $750 million.

       The Privacy Act authorizes claims against federal government agencies, including

executive departments. See Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006);

see 5 U.S.C. § 552a(1). It does not apply to a private entity. See Chimarev v. TD Waterhouse

Inv’r Servs., Inc., 99 F. App’x 259, 261 (2d Cir. 2004) (concluding that appellant “cannot sue for

invasion of privacy pursuant to 5 U.S.C. § 552a, which deals with information retained by

government agencies, not private employers”); Sharwell v. Best Buy, 230 F.3d 1359 (6th Cir.
2000) (affirming dismissal of Privacy Act claim against retailers who allegedly “refus[ed] to sell

[appellant] computer equipment or Internet services unless he divulged his social security

number”); Unt v. Aerospace Corp., 765 F.2d 1440, 1447-48 (9th Cir. 1985) (affirming dismissal

of Privacy Act claim against private not-for-profit corporation); Tyree v. Hope Village, Inc., 677
F. Supp. 2d 109, 110 (D.D.C. 2009) (finding that halfway house “is not an agency subject to

suit” under Privacy Act).

       The Court concludes that the complaint fails to state a Privacy Act claim. Accordingly,

the Court grants plaintiff’s application to proceed in forma pauperis, dismisses the complaint,

and denies plaintiff’s motion for injunctive relief as moot. An Order accompanies this

Memorandum Opinion.



DATE: June 30, 2020                                  /s/
                                                     EMMET G. SULLIVAN
                                                     United States District Judge